Citation Nr: 0520988	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome of the lumbar spine with degenerative joint disease, 
claimed as a back injury secondary to a spinal tap.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and M.E.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  The veteran, who had active service from October 
1974 to October 1976, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for additional development in June 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service.


CONCLUSION OF LAW

Intervertebral disc syndrome of the lumbar spine with 
degenerative joint disease, claimed as a back injury 
secondary to a spinal tap was not incurred in or aggravated 
by active service nor may arthritis be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the May 
2001 rating decision as well as the September 2001 Statement 
of the Case and the May 2002, September 2002, and February 
2005 Supplemental Statements of the Case issued in connection 
with this claim have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, letters were sent 
to the veteran in November 2001 and June 2004 that 
specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) those letters 
have essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the veteran was not notified of 
the VCAA in connection with his claim for service connection 
until after the initial unfavorable decision in this case.  
However, in another case regarding the timing of the VCAA 
notice, the United States Court of Appeals for Veterans 
Claims (Court) has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  That notice was provided to the 
appellant in November 2001 and June 2004, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in August 2004 and February 2005 in 
connection with his claim for service connection for a back 
disorder.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence


Service records show the veteran had active service from 
October 1974 to October 1976.  

Service medical records are negative for any complaints, 
treatment, or diagnosis of a back disorder.  The veteran was 
afforded an entrance examination in October 1974 during which 
he denied having a medical history of recurrent back pain and 
a clinical evaluation of his spine did not reveal any 
abnormalities.  In May 1976, it was noted that he had had a 
spinal tap and that he had been complaining of headaches 
since that time.  The veteran was later provided a separation 
examination in July 1976 during which no clinical 
abnormalities of his spine were noted.  He later signed a 
statement in October 1976 in which he acknowledged that he 
had underwent a separation medical examination more than 
three working days prior to his departure from his place of 
separation and indicated that there had been no change in his 
medical condition since that examination.

VA medical records dated from October 1980 to November 1989 
document the veteran's treatment for a back disorder, which 
was variously diagnosed as chronic low back pain, lumbosacral 
strain, low back syndrome probably due to a soft tissue 
injury, myofascial lumbosacral pain, spina bifida occulta, 
and probable facet syndrome.  On several occasions, the 
veteran indicated that his pain began when he injured his 
back lifting a heavy piece of equipment in October 1980.  

VA medical records dated from December 1980 to January 2002 
document the veteran's treatment for various disorders, 
including low back syndrome probably due to a soft tissue 
injury, myofascial lumbosacral pain, chronic low back pain, 
myofascial lumbar strain, probable facet syndrome, and spinal 
stenosis.  In November 1987, the veteran reported having back 
pain since November 1980, but in May and June 2001, he 
indicated that he had had such pain for over 20 years, which 
began following a spinal tap in service.  

VA medical records dated from April 1981 to May 1989 document 
the veteran's treatment for various disorders.  In September 
1981, he was diagnosed with degenerative disc disease.  He 
was also seen in November 1997 during which a CT scan of the 
lumbar spine was obtained.  The radiologist listed his 
impression as posterior bulge of disc at L5-S1, but noted 
that the CT scan of the lumbosacral spine was otherwise 
normal.  

Private medical records dated from September 1993 to July 
2002 document the veteran's diagnosis and treatment for 
various disorders, including back disorders.  His diagnoses 
included degenerative joint disease, spinal stenosis, chronic 
low back pain, muscle spasm, degenerative arthritis of the 
lumbar spine, lumbar strain, left lumbar radiculitis, lumbar 
facet joint syndrome, myofascial back pain, and mechanical 
low back pain with some associated radicular pain secondary 
to remote work-related trauma.  In May 1999, the veteran was 
noted to have injured his back at work in 1979 and 1980. 

VA medical records dated from January 1998 to January 2001 
document the veteran's treatment for his back.  His diagnoses 
included lumbar spinal stenosis with chronic back pain, 
degenerative joint disease, low back pain, radiculopathy, 
lumbar sprain, and muscle spasm.

Private medical records dated from June 1998 to August 1998 
indicate that the veteran sought treatment with complaints of 
pain in his back and left lower extremities.  Following a 
physical examination, he as assessed as having left lumbar 
radiculitis, lumbar facet joint syndrome, and myofascial back 
pain.

Private medical records dated in January 1999 indicate that 
the veteran was referred for physical therapy with complaints 
of low back pain secondary to osteoarthritis and degenerative 
disc disease.  He reported having such pain since a lifting 
accident that had occurred 15 to 20 years earlier.  Following 
a physical examination, he was assessed as having low back 
pain secondary to osteoarthritis with possible radicular 
symptoms secondary to a bulging disc and degenerative disc 
disease.  

Private medical records dated in May 1999 indicate that the 
veteran had injured his back in 1979 or 1980 secondary to a 
work-related injury.  A physical examination was performed, 
and x-rays as well as a CT scan were obtained, which revealed 
nonspecific degenerative disc changes of the lower lumbar 
spine.  He was diagnosed with mechanical low back pain with 
some associated radicular pain secondary to a remote work-
related trauma.  

In January 2001, the veteran submitted a statement in which 
he claimed that he had had problems with his back since the 
time he had a spinal tap in service.

VA medical records dated from May 2001 to January 2002 
document the veteran as having chronic back pain and 
degenerative arthritis of the lumbar spine causing mild 
spinal stenosis.

VA medical records dated from May 2001 to April 2003 document 
the veteran's treatment for various disorders, including back 
pain, degenerative joint disease of the cervical and 
lumbosacral spine, and chronic pain syndrome.  In May 2001, 
the veteran reported having back pain for over 20 years.   He 
noted that he had had a spinal tap in service and that his 
pain worsened when he lifted a dragline above his head while 
working in 1979.  In March 2002 the veteran had a 
neurological evaluation at which time he once again reported 
having a spinal tap in service.   Although he was told that 
the results were normal, the veteran stated that following 
the procedure he had visual problems as well as a post lumbar 
puncture headache that lasted for three to four days.  He 
also indicated that he still had a lump where they performed 
the tap.  He told the neurologist that his back gave out 
while working on a dragline ditch digger at which time he was 
lifting more than 100 pounds.  

A January 2002 decision review officer conference report 
indicates that the veteran contended that his spinal tap in 
service had caused his low back disorder.  He explained that 
he had tingling following the spinal tap, but did not seek 
treatment until 1977 because he thought it would go away.  

The veteran submitted a statement in September 2002 in which 
he claimed that by the time he was working in a motor pool 
his back had already been weakened by the intervertebral disc 
syndrome that had resulted from his spinal tap.

In his December 2003 hearing testimony before the Board, the 
veteran indicated that he had had a spinal tap during his 
period of service with which there was some difficulty.  He 
stated that two attempts were made and that he had a 
permanent lump on his back following the procedure as well as 
some numbness and weakness in his leg.  He also related that 
he had pain following his separation from service for which 
he sought treatment and that his back completely gave out 
several years later while he was lifting an object at work.   

VA medical records dated from August 2004 to February 2005 
indicate that the veteran was seen in September 2004 with a 
30-year history of low back pain.  Following an examination, 
he was diagnosed with several disorders, including chronic 
pain syndrome, degenerative joint disease of the cervical 
spine with cervicalgia, and degenerative joint disease of the 
lumbosacral spine with low back pain.

The veteran was afforded a VA examination in August 2004 at 
which time he reported having constant back pain since a 
spinal tap in service.  A physical examination was performed, 
and x-rays of the lumbar spine were obtained, which were 
negative.  The veteran was diagnosed with bilateral S1 
radiculopathy and with probable L5 radiculopathy on the left 
side, but the examiner noted that there was no evidence of 
lumbosacral spine disease.

The veteran was provided another VA examination in February 
2005 during which he maintained his contention that his 
spinal tap in service was the cause of his low back pain.  A 
neurological examination did not find any change, but the 
examiner was able to review a MRI that showed a ruptured sic 
with compromise to the S1 root on the right side.  The 
examiner assessed the veteran as having chronic low back pain 
due to disc disease and compression bilaterally at S1 and L5 
root on the left side.  The examiner also commented that it 
was less likely that not the veteran's intervertebral disc 
syndrome of the lumbar spine with degenerative joint disease 
was etiologically related to his military service and to his 
spinal tap documented in his service medical records.  He 
explained that chronic low back pain is noted to rarely, if 
ever, result from a lumbar puncture.  The examiner further 
noted that he had performed thousands of spinal taps and that 
the most typical complication was a headache and not lasting 
chronic low back pain.  He indicated that he had told the 
veteran himself that it was not possible.

In March 2005, the veteran submitted a statement in which he 
disputed some of the February 2005 VA examiner's statements 
and findings.  In particular, he stated that he went blind in 
1975 and not in 1960 and that he never denied having surgery.  
He indicated that surgery was not recommended because it 
could have worsened his condition.  The veteran also claimed 
that he was not provided an actual examination in February 
2005, as the examiner had him sit on a table while he told 
him that he had performed many spinal taps without any of 
them resulting in back problems.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for a back disorder.  More specifically, he claims 
that he currently has a back disorder that is related to a 
spinal tap that he had during his military service.

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such diseases are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).  In order to prove service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
back disorder.  The Board does acknowledge that the veteran 
underwent a spinal tap during his period of service; however, 
his service medical records are negative for any complaints, 
treatment, or diagnosis of a back disorder.  In fact, the 
medical evidence of record does not show that he sought any 
treatment for a back disorder until many years after his 
separation from service, and on several occasions, the 
veteran told his treating physicians that his pain began when 
he injured his back while lifting a heavy object at work in 
1980.  Moreover, the medical evidence of record does not show 
the presence of arthritis of the lumbar spine manifest to a 
compensable degree within one year of service discharge.  
Therefore, the Board finds that a back disorder did not 
manifest during the veteran's period of service or within one 
year thereafter
 
In addition to the lack of evidence establishing that a back 
disorder manifested during service or within close proximity 
thereto, no physician has linked a current back disorder to 
service or to any injury or symptomatology that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of a back disorder for 
many years following the veteran's separation from service.  
Nor is there is any competent evidence of record, medical or 
otherwise, which links any current back disorder to a disease 
or injury in service.  Significantly, the February 2005 VA 
examiner opined that it was less likely than not the 
veteran's intervertebral disc syndrome of the lumbar spine 
with degenerative joint disease was etiologically related to 
his military service and in particular to his spinal tap 
documented in his service medical records.  The examiner 
explained that chronic low back pain is rarely, if ever, a 
result from a lumbar puncture.  He also noted that he had 
performed thousands of spinal taps and that the most typical 
complication was headache and not lasting chronic low back 
pain.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a back disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for intervertebral disc syndrome of the lumbar 
spine with degenerative joint disease, claimed as a back 
injury secondary to a spinal tap is not warranted.  Although 
the Board does not doubt the veteran's sincere belief that he 
has a current back disorder that is related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for intervertebral disc syndrome of the 
lumbar spine with degenerative joint disease, claimed as a 
back injury secondary to a spinal tap is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


